Exhibit 10.6

 

MUTUAL GENERAL RELEASE

 

I.                                         PARTIES

 

This Mutual General Release (“Release”) is entered into as of April 20, 2005
among the following parties (individually a “Party” and collectively the
“Parties”)(1):

 

A.                                   George L. Chelius (“GC”), as an individual
and in his capacity as an executor of the will and estate of Alan James,
pursuant to Letters Testamentary (Case Number 050290219), dated February 17,
2005, issued by the Circuit Court of the State of Oregon for the County of
Multnomah (the “Estate”), and in his capacity as a trustee (a “Trustee”) under
any trusts (the “Trusts”) created under the Last Will and Testament of Alan
James, dated March 12, 2004, and in any and all other capacities in which he is
or may be deemed to be a successor in interest to Alan James (collectively, the
“GC Representative”), and his Related Entities(2);

 

B.                                     Eric Epperson (“EE”), as an individual
and in his capacity as an executor of the Estate, in his capacity as a Trustee
under the Trusts and in any and all other capacities in which he is or may be
deemed to be a successor in interest to Alan James (the “EE” Representative and
together with the GC Representative, the “Representatives”), and his Related
Entities;

 

C.                                     William A. Furman, as an individual
(“Furman”), and his Related Entities;

 

D.                                    The Greenbrier Companies, Inc., a Delaware
corporation together with its officers and directors in their capacities as such
other than the James Parties (as defined herein), subsidiaries and divisions,
including, without limitation, Greenbrier Leasing Corporation (collectively, the
“Company”);

 

E.                                      William A. Furman, Benjamin R. Whiteley,
C. Bruce Ward, Victor G. Atiyeh, A. Daniel O’Neal, Jr., Duane C. McDougall and
Donald A. Washburn each in his capacity as a director of the Company (the
“Directors”), and each of his Related Entities;

 

--------------------------------------------------------------------------------

(1)                                  Any references to “Party” or “Parties”
hereinafter shall also include the Party’s or Parties’ Related Entities.

 

(2)                                  For purposes of this Release, the “Related
Entities” of any Party shall be defined as:  the Party’s successors,
predecessors, assignees, heirs, legatees, devisees, executors, administrators,
legal representatives, consultants, officers and directors; and any other
representative, person or entity claiming by, through or under the Party.

 

--------------------------------------------------------------------------------


 

II.                                     RECITALS

 

This Release is made with reference to the following facts:

 

A.                                   The Representatives and their respective
Related Entities, other than the Partnership (as defined herein) and its Related
Entities, are hereinafter collectively referred to as the “James Parties.”

 

B.                                     The Company and their respective Related
Entities, including the Directors and each of their respective Related Entities,
are hereinafter collectively referred to as the “Greenbrier Parties.”

 

C.                                     Furman and his Related Entities, other
than the Partnership and its Related Entities, are hereinafter collectively
referred to as the “Furman Parties.”

 

D.                                    On or about July 1, 1994, Alan James
(“James”), Furman and the Company entered into a Stockholders’ Agreement, as
amended (the “Stockholders’ Agreement”), with respect to shares of the Company’s
common stock, par value $0.001 (the “Shares”) owned by Furman and James.

 

E.                                      Furman and James were partners in James
Furman & Company, an Oregon partnership or de facto partnership (the
“Partnership”).

 

F.                                      On or about July 13, 2004, the Company
adopted a stockholder rights plan, as amended (the “Rights Plan”).

 

G.                                     On or about August 4, 2004, James filed a
complaint in the Court of Chancery of the State of Delaware in and for New
Castle County (the “Litigation”), entitled; Alan James v. William A. Furman,
Benjamin R. Whiteley, C. Bruce Ward, Victor G. Atiyeh, A. Daniel O’Neal, Jr.,
Duane C. McDougall and The Greenbrier Companies, Inc., Civil Action No. 597-N,
related to, among other matters, the Stockholders’ Agreement and the Rights
Plan.

 

H.                                    On January 28, 2005, James died.

 

I.                                         The Representatives, Furman and the
Company have duly executed and delivered a Settlement Agreement, dated as of
April 20, 2005 (the “Settlement Agreement”) which provides for the Parties to
execute and deliver a mutual general release in the form of this Release.

 

J.                                        Pursuant to the Settlement Agreement,
the parties thereto have agreed to dismiss the Litigation with prejudice and to
enter into this Release, which releases any and all claims related to the
Litigation.

 

K.                                    The Parties intend to include within the
scope of this Release all matters that in any way relate to or arise out of:

 

2

--------------------------------------------------------------------------------


 

1.                                       Any act or failure to act of James, the
Representatives or any of their Related Entities at any time prior to the moment
this Release is executed by the Parties, other than those acts or failures to
act  relating to the Partnership or the conduct of the affairs of the
Partnership (the “Reserved James Matters”), (collectively the “Disputed James
Matters”).

 

2.                                       Any act or failure to act by any of the
Greenbrier Parties at any time prior to the moment this Release is executed by
the Parties, other than those acts or failures to act relating to the
Partnership or the conduct of the affairs of the Partnership (the “Reserved
Greenbrier Matters”), (collectively, the “Disputed Furman Matters”).

 

3.                                       Any act or failure to act by any of the
Furman Parties at any time prior to the moment this Release is executed by the
Parties, other than those acts or failures to act  relating to the Partnership
or the conduct of the affairs of the Partnership (the “Reserved Furman
Matters”), (collectively, the “Disputed Furman Matters”).

 

L.                                      The Parties intend to include within the
scope of this Release all known or presently unknown, suspected or unsuspected,
contingent or fixed complaints, grievances, allegations, demands, liabilities,
losses, obligations, promises, damages, costs, expenses (including, without
limitation, attorneys’ fees), lawsuits (including the Litigation), actions (in
law, equity or otherwise), causes of action, rights and privileges of whatever
kind that, except for the Reserved James Matters, the Reserved Greenbrier
Matters and the Reserved Furman Matters (collectively, the “Reserved Claims”),
which:

 

1.                                       Any of the James Parties may have or
ever come to have against any of the Greenbrier Parties or the Furman Parties
and that in any way relate to or arise out of the Disputed Greenbrier Matters or
the Disputed Furman Matters, excluding Reserved Claims (collectively referred to
as the “James Claims”).

 

2.                                       Any of the Greenbrier Parties may have
or ever come to have against any of the James Parties that in any way relate to
or arise out of the Disputed James Matters, excluding Reserved Claims
(collectively referred to as the “Greenbrier Claims”).

 

3.                                       Any of the Furman Parties may have or
come to have against any of the James Parties that in any way relate to or arise
out of the Disputed James Matters, excluding Reserved Claims (collectively
referred to as the “Furman Claims”).

 

III.                                 RELEASES

 

A.                                   James Parties:  Release of Greenbrier
Parties and Furman Parties.  In consideration of the terms and provisions of
this Release, the Settlement Agreement and the purchase and sale of shares of
Company Common Stock

 

3

--------------------------------------------------------------------------------


 

pursuant to that Stock Purchase Agreement dated, as of April 20, 2005 (the
“Stock Purchase Agreement”), by and among the Representatives, Furman and the
Company, and the transactions contemplated by such agreements including any
exhibits and schedules thereto  (collectively, the “Transactions”), each of the
James Parties shall, and hereby does, relieve, release and forever discharge
each of the Greenbrier Parties and Furman Parties of and from any and all James
Claims.

 

B.                                     Greenbrier Parties:  Release of James
Parties.  In consideration of the terms and provisions of this Release, the
Settlement Agreement, the Stock Purchase Agreement and the Transactions, each of
the Greenbrier Parties shall, and hereby does, relieve, release and forever
discharge each of the James Parties of and from any and all Greenbrier Claims.

 

C.                                     Furman Parties:  Release of James
Parties.  In consideration of the terms and provisions of this Release, the
Settlement Agreement, the Stock Purchase Agreement and the Transactions, each of
the Furman Parties shall, and hereby does, relieve, release and forever
discharge each of the James Parties of and from any and all Furman Claims.

 

D.                                    Unknown Claims and Risks Released by the
James Parties.  It is understood by the James Parties that there is a risk that
after the execution of this Release, any of the James Parties may incur or
suffer losses, damages or injuries that are included within the definition of
James Claims, but that are unknown or unanticipated, for whatever reason, at the
time of the execution of this Release (“Unknown James Injury Risk”).  Further,
it is understood by the James Parties that there is a risk that loss or damage
to the James Parties presently known may be or become, for whatever reason,
greater than the James Parties now expect or anticipate (“Unknown James
Magnitude Risk”).  The James Parties understand, accept and assume both the
Unknown James Injury Risk and the Unknown James Magnitude Risk and intend that
the releases contained herein shall apply to all unknown and unanticipated
losses, damages or injuries included with the definition of James Claims, as
well as those known and anticipated.

 

E.                                      Unknown Claims and Risks Released by
Greenbrier Parties.  It is understood by the Greenbrier Parties that there is a
risk that after the execution of this Release, any of the Greenbrier Parties may
incur or suffer losses, damages or injuries that are included within the
definition of Greenbrier Claims, but that are unknown or unanticipated, for
whatever reason, at the time of the execution of this release (“Unknown
Greenbrier Injury Risk”).  Further, it is understood by the Greenbrier Parties
that there is a risk that loss or damage to the Greenbrier Parties presently
known may be or become, for whatever reason, greater than the Greenbrier Parties
now expect or anticipate (“Unknown Greenbrier Magnitude Risk”).  The Greenbrier
Parties understand, accept and assume both the Unknown Greenbrier Injury Risk
and the Unknown Greenbrier Magnitude Risk and intend that the releases contained
herein shall apply to all unknown and unanticipated losses,

 

4

--------------------------------------------------------------------------------


 

damages or injuries included with the definition of Greenbrier Claims, as well
as those known and anticipated.

 

F.                                      Unknown Claims and Risks Released by the
Furman Parties.  It is understood by the Furman Parties that there is a risk
that after the execution of this Release, any of the Furman Parties may incur or
suffer losses, damages or injuries that are included within the definition of
Furman Claims, but that are unknown or unanticipated, for whatever reason, at
the time of the execution of this Release (“Unknown Furman Injury Risk”). 
Further, it is understood by the Furman Parties that there is a risk that loss
or damage to the Furman Parties presently known may be or become, for whatever
reason, greater than the Furman Parties now expect or anticipate (“Unknown
Furman Magnitude Risk”).  The Furman Parties understand, accept and assume both
the Unknown Furman Injury Risk and the Unknown Furman Magnitude Risk and intend
that the releases contained herein shall apply to all unknown and unanticipated
losses, damages or injuries included with the definition of Furman Claims, as
well as those known and anticipated.

 

G.                                     The Parties intend and agree that the
releases set forth in this mutual Release shall be effective as a bar to any and
all currently unsuspected, unknown or partially known claims within the scope of
their express terms and provisions, other than the Reserved Claims. 
Accordingly, the Parties hereby expressly waive any and all rights and benefits
conferred upon them by the provisions of Section 1542 of the California Civil
Code and all similar provisions of the laws of any other state, territory or
other jurisdiction.  Section 1542 reads in pertinent part:

 

“A general release does not extend to claims that that creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him may have materially affected his settlement with the debtor.”

 

The Parties hereby acknowledge that the foregoing waiver of the provisions of
Section 1542 of the California Civil Code and all similar provisions of the laws
of any other state, territory or other jurisdiction was separately bargained for
and that they would not enter into this agreement unless it included a broad
release of all unknown claims, including specifically any claim of fraud or
misrepresentation in the inducement of this mutual Release.  The Parties
expressly agree that all release provisions shall be given full force and effect
in accordance with each and all of their express terms and provisions, including
those terms and provisions relating to unknown, unsuspected or future claims,
demands and causes of action.  The Parties each assume for themselves the risk
of the subsequent discovery or understanding of any matter, fact or law, that if
now known or understood, would in any respect have affected his or its entering
into this mutual Release.

 

5

--------------------------------------------------------------------------------


 

IV.                                 COVENANT NOT TO SUE

 

A.                                   General Covenant Not to Sue.

 

1.                                       The James Parties each agree that they
will forever refrain and forbear from commencing, instituting or prosecuting any
lawsuit, action or other proceeding, in law, equity, admiralty or otherwise, or
from inducing others to do so against any of the Greenbrier Parties or the
Furman Parties, which in any way arise out of or relate to any of the James
Claims including, but not limited to, an action claiming that this Release, or
any portion thereof, was fraudulently induced.

 

2.                                       The Greenbrier Parties each agree that
they will forever refrain and forbear from commencing, instituting or
prosecuting any lawsuit, action or other proceeding, in law, equity, admiralty
or otherwise, or from inducing others to do so against any of the James Parties,
which in any way arise out of or relate to any of the Greenbrier Claims,
including, but not limited to, an action claiming that this Release, or any
portion thereof, was fraudulently induced.

 

3.                                       The Furman Parties each agree that they
will forever refrain and forbear from commencing, instituting or prosecuting any
lawsuit, action or other proceeding, in law, equity, admiralty or otherwise, or
from inducing others to do so against any of the James Parties, which in any way
arise out of or relate to any of the Furman Claims, including, but not limited
to, an action claiming that this Release, or any portion thereof, was
fraudulently induced.

 

B.                                     Attorneys’ Fees.  The Parties agree
further that in the event any Party breaches this Covenant Not to Sue, the
breaching Party, or in the case of a breach by any of a Party’s Related
Entities, the party to whom the breaching Related Entity is related, shall pay
any and all costs, expenses and attorneys’ fees actually incurred by any
nonbreaching Party and by any of such nonbreaching Party’s Related Entities, in
defending or otherwise responding to or participating in any such action or
proceeding.

 

C.                                     Injunctive Relief.  The Parties
acknowledge and agree that monetary damages alone are inadequate to compensate
any Party for injury caused or threatened by a breach of this Covenant Not to
Sue and that preliminary and permanent injunctive relief restraining and
prohibiting the prosecution of any action or proceeding sought or instituted in
violation hereof is a necessary and appropriate additional remedy in the event
of such a breach.  Nothing contained in this paragraph, however, shall be
interpreted or construed to prohibit or in any way limit the right of any
nonbreaching Party to obtain, in addition to injunctive relief, an awarded of
monetary damages against any person or entity breaching this Covenant Not to Sue
or this Release.

 

D.                                   
Exceptions.                                   The following specific matters are
excepted from this Release and the Covenant not to Sue:

 

6

--------------------------------------------------------------------------------


 

1.                                       All claims of a Party resulting from a
breach by any other Party of any representations or warranties contained in this
Release, the Settlement Agreement, the Stock Purchase Agreement, the
Registration Rights Agreement referred to in the Settlement Agreement or any of
the agreements or documents executed or delivered in connection with the
transactions contemplated by any of the foregoing; and

 

2.                                       All claims of a Party resulting from a
breach or failure to perform by any other Party of any covenants contained in
this Release, the Settlement Agreement, the Stock Purchase Agreement, the
Registration Rights Agreement referred to in the Settlement Agreement or any of
the agreements or documents executed in connection with the transactions
contemplated by any of the foregoing; and

 

3.                                       All Reserved Claims.

 

V.                                     ADDITIONAL COVENANTS

 

A.                                   No Disparagement.  Each James Party agrees
not to make any public or private statements, either orally or in writing, to
any person (including, but not limited to, any employee or former employee of
the Company) or any entity of any kind that are derogatory or disparaging of the
personal, professional or business reputation of any of the Greenbrier Parties
or Furman Parties.  Each Greenbrier Party and each Furman Party agrees not to
make any public or private statements, either orally or in writing, to any third
party that are derogatory or disparaging of the personal, professional or
business reputation of any James Party or of Alan James or any of his spouse or
issue.

 

B.                                     No Interference.  GC and EE, in their
individual capacities, in their capacities as Representatives and in all other
capacities in which they may be deemed to be a successor in interest to Alan
James, agree that for a period of 10 (ten) years from the date of this agreement
they shall not take any of the following actions:

 

1.                                       Acquire or propose to acquire, or agree
to seek to acquire, directly or indirectly, any securities (or direct or
indirect rights or options to acquire) any securities of the Company or any
subsidiary thereof or of any successor to or person in control of the Company.

 

2.                                       Enter into or agree, offer, seek to
enter into or otherwise be involved in or part of, directly or indirectly, any
acquisition transaction or other business combination relating to all or part of
the Company or any of its subsidiaries or any acquisition transaction for all or
part of the assets of the Company or any of its businesses.

 

3.                                       Make, or in any way participate in,
directly or indirectly, any “solicitation” of “proxies” (as such terms are used
in the rules of the Securities and Exchange Commission (the “Commission”)) to
vote, or seek to advise or influence any person or entity with respect to the
voting of, any voting

 

7

--------------------------------------------------------------------------------


 

securities of the Company; become a “participant” in any “election contest” (as
such terms are defined or used in the rules under the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”)) with respect to the Company; seek
to advise, encourage or influence any person or entity with respect to any
voting securities of the Company; demand a copy of the Company’s stock ledger,
list of shareholders or other books and records; or call or attempt to call any
meeting of the shareholders of the Company.

 

4.                                       Form, join or in any way participate in
a “group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any voting securities of the Company or any of its subsidiaries.

 

5.                                       Seek or propose, alone or in concert
with others, to influence or control the Company’s management or policies.

 

6.                                       Directly or indirectly enter into any
discussions, negotiations, arrangements or understandings with any other person
with respect to any of the foregoing activities or propose any of such
activities to any other person.

 

7.                                       Advise, assist, encourage, act as a
financing source for or otherwise invest in any other person in connection with
any of the foregoing activities.

 

8.                                       Disclose any intention, plan or
arrangement inconsistent with any of the foregoing.

 

9.                                       Except in connection with any Reserved
James Matters, make or in any way participate in, directly or indirectly, any
request for documents from or initiate or participate in, directly or
indirectly, any investigation of the Company.

 

C.                                     Non-Assistance.

 

1.                                       The Parties further agree that they
will not affirmatively assist any other person or entity in litigation or other
proceedings against each other.  Nothing herein, however, precludes the Parties
from obeying lawful process or cooperating with or making disclosures that may
be requested or required by the Securities and Exchange Commission or any court
or regulatory agency or body.  In the event a Party is served or otherwise
provided with a subpoena and/or any other request for information and/or
documents (“Request For Information”) regarding or related to any of the other
Parties hereto, the Party receiving such subpoena and/or Request For Information
hereby agrees (subject to any limitations imposed by law, court or regulatory
order or rule or regulation) to provide notice immediately of such occurrence
pursuant to the Notice provision contained in this Agreement.  The Notice shall
include a copy of the subpoena and/or Request For Information together with any
other

 

8

--------------------------------------------------------------------------------


 

document(s) that accompanied such subpoena and/or Request For Information.

 

VI.                                 REPRESENTATIONS AND WARRANTIES

 

A.                                   Independent Legal Advice.  Each of the
Parties represents, warrants and agrees that it has received independent legal
advice from its attorneys with respect to the advisability of executing this
Release, the Settlement Agreement, the Stock Purchase Agreement and entering
into the Transactions.  Accordingly, any rule of law, or any legal decision,
that would require interpretation of any claimed ambiguities in this Agreement
against the Party that drafted it has no application and is expressly waived. 
The provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of the Parties.

 

B.                                     No Other Representation.  Each of the
Parties represents, warrants and agrees that in executing this Release, it has
relied solely on the statements, representations, warranties and covenants
expressly set forth herein and in the Settlement Agreement, the Stock Purchase
Agreement, the Registration Rights Agreement referred to in the Settlement
Agreement and the agreements and documents contemplated by or executed or
delivered in connection with the transactions contemplated by any of the
foregoing (the “Related Documents”).  Each of the Parties represents, warrants
and agrees that, in executing this Release, it has placed no reliance whatsoever
on any statement, representation or promise of any other Party, or any other
person or entity, not expressly set forth herein or in the Related Documents. 
The Parties have included this clause:  (1) to preclude any claim that any Party
was in any way fraudulently induced to execute this Release; and (2) to preclude
the introduction of parol evidence to vary, interpret, supplement or contradict
the terms of this Release.

 

C.                                     Factual Investigation.  Each of the
Parties represents, warrants and agrees that it has made such investigation of
the facts pertaining to the claims it has released hereby and other matters
contained in or relating to this Release as it deems necessary or desirable.

 

D.                                    No Assignment.  Each of the Parties
represents and warrants that there has been no assignment to any person or
entity whatsoever of claims released by that Party.  Each Party, to the extent
such Party breaches this representation and warranty, agrees to indemnify and
hold harmless any nonbreaching Party to this Release from and against any and
all claims, demands, liabilities, losses, obligations, damages, costs, expenses
(including, without limitation, attorneys’ fees), lawsuits (in law, equity,
admiralty or otherwise), and causes of action actually incurred as a result of
such breach.

 

E.                                      Authority.  Each of the Parties
represents, warrants and agrees that it has the full right and authority to
enter into this Release, and that the person executing this

 

9

--------------------------------------------------------------------------------


 

Release on its behalf has the full right and authority to fully commit and bind
such Party.

 

VII.                             GENERAL

 

A.                                   No Admissions.  Each of the Parties hereto
expressly agrees and acknowledges that this Release represents a settlement of
disputed claims and that, by entering into this Release, no Party hereto admits
or acknowledges the existence of any claim or wrongdoing on its part.

 

B.                                     Full Integration.  This Release and the
Related Documents contain the final written expression and the complete and
exclusive statement of all of the agreements, conditions, promises,
representations and covenants between the Parties with respect to the subject
matter hereof, and supersede all prior or contemporaneous agreements,
negotiations, representations, understandings and discussions between and among
the Parties, their respective representatives and any other person or entity,
with respect to the subject matter covered hereby or thereby.  Any amendment to
this Release must be in writing, must specifically refer to this Release, and
must be signed by duly authorized representatives of each of the Parties.

 

C.                                     Gender.  Whenever the context so
requires, the masculine gender herein shall include the feminine or neuter, and
the singular number shall include the plural and vice versa.

 

D.                                    Counterparts.  This Release may be
executed in any number of counterparts by the Parties, and when each Party has
signed and delivered at least one (1) such counterpart to the other Party, each
counterpart shall be deemed an original and, taken together, shall constitute
one and the same Release that shall be binding and effective as to all the
Parties.

 

E.                                      Delaware Law Governs.  This Release
shall be construed and enforced in accordance with, and governed by, the laws of
the State of Delaware, notwithstanding conflicts of laws rules.

 

F.                                      Headings.  The headings to the
paragraphs of this Release are inserted for convenience only and will not be
deemed a part hereof or affect the construction or interpretation of the
provisions hereof.

 

G.                                     Survival of Warranties.  All
representations, warranties and covenants contained in this Release shall
survive its execution, effectiveness and delivery.

 

H.                                    No Recourse.  The Parties agree that all
of the representations, warranties, covenants and agreements made by the
Representatives contained in this Agreement are made and intended only for the
purpose of making the assets held for the benefit of the beneficiaries of the
Estate (the “Estate Assets”) and the assets of the Trusts (the “Trust Assets”)
available for the payment of damages for breach of the representations,
warranties, covenants and agreements of the

 

10

--------------------------------------------------------------------------------


 

Representatives to the extent provided for in this Release.  Therefore, anything
contained in this Release or in any other agreement or document referred to
herein or contemplated hereby or thereby to the contrary notwithstanding, except
for seeking injunctive relief pursuant to Section IV, no recourse shall be had
with respect to the enforcement of any claim based on any provision of this
Release or any of the agreements or documents referred to herein or contemplated
hereby or thereby, against GC or EE in their individual capacity or in any
capacity other than as executor of the Estate or Trustee of the Trusts.  Nothing
contained in this section shall be construed to limit the exercise and
enforcement, in accordance with the terms of this Release, of rights and
remedies against the Estate Assets or the Trust Assets.

 

I.                                         Notices.  Unless otherwise provided
herein, all notices, demands, requests, claims and other communications
hereunder shall be in writing and may be given by any of the following methods: 
(a) personal delivery; (b) facsimile transmission; (c) registered or certified
mail, postage prepaid, return receipt requested; or (d) internationally
recognized overnight courier service.  Such notices and communications shall be
sent to the appropriate party at its address or facsimile number given below or
at such other address or facsimile number for such as shall be specified by
notice given hereunder (and shall be deemed given upon receipt by such party or
upon actual delivery to the appropriate address, or, in case of a facsimile
transmission, upon transmission thereof by the sender and issuance by the
transmitting machine of a confirmation slip that the number of
pages constituting the notice have been transmitted without error; in the case
of notices sent by facsimile transmission, the sender shall contemporaneously
mail a copy of the notice to the addressee at the address provided for above,
provided however, that such mailing shall in no way alter the time at which the
facsimile notice is deemed received):

 

If to the Greenbrier Parties to:

 

 

 

Name:

 

The Greenbrier Companies, Inc.

Address:

 

Suite 200

 

 

One Centrepointe Drive

 

 

Lake Oswego, OR 97035

 

 

Attention : Norriss Webb, Esq.

Fax No.:

 

(503) 684-7553

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Joseph Giunta, Esq.

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

Address:

 

300 S. Grand Avenue, Suite 3400

 

 

Los Angeles, CA 90071

Fax No.:

 

(213) 687-5600

 

11

--------------------------------------------------------------------------------


 

If to the James Parties to:

 

 

 

Name:

 

George L. Chelius

Address:

 

3600 Birch Street, Suite 100

 

 

Newport Beach, CA 92660

Fax No.:

 

(949) 863-9010

 

 

 

Name:

 

Eric Epperson

Address:

 

25 NW 23rd Place, Suite 6

 

 

PMB 180

 

 

Portland, OR 97210

Fax No.:

 

(503) 796-1833

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Jeffrey T. Pero, Esq.

 

 

Latham & Watkins LLP

Address:

 

505 Montgomery Street, Suite 2000

 

 

San Francisco, CA 94111-2562

Fax No.:

 

(415) 395-8095

 

 

 

if to the Furman Parties or to Furman as a Director, to:

 

 

 

Name:

 

William A. Furman

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 624-1488

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Henry H. Hewitt

Address:

 

Stoel Rives LLP

 

 

900 S.W. Fifth Avenue, Suite 2300

 

 

Portland, OR 97204

Fax No.:

 

(503) 220-2480

 

 

 

if to the Directors (other than Furman), to:

 

 

 

Name:

 

Benjamin R. Whiteley

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 684-7553

 

12

--------------------------------------------------------------------------------


 

and

 

 

 

 

 

Name:

 

C. Bruce Ward

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 684-7553

 

 

 

and

 

 

 

 

 

Name:

 

Victor G. Atiyeh

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 684-7553

 

 

 

and

 

 

 

 

 

Name:

 

A. Daniel O’Neal, Jr.

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 684-7553

 

 

 

and

 

 

 

 

 

Name:

 

Duane C. McDougall

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 684-7553

 

 

 

and

 

 

 

 

 

Name:

 

Donald A. Washburn

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 684-7553

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Raymond DiCamillo, Esq.

 

 

Richards, Layton & Finger

Address:

 

One Rodney Square

 

 

920 North King Street

 

 

Wilmington, DE 19801

Fax No.:

 

(302) 498-7786

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have approved and executed this Agreement
as of April 20, 2005.

 

EXECUTED by the Parties as follows:

 

 

THE GREENBRIER COMPANIES, INC.

 

 

 

 

 

By:

/s/ Larry G. Brady

 

 

Name: Larry G. Brady

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

/s/ George L. Chelius

 

 

George L. Chelius, individually and in his capacity as Representative

 

 

 

 

 

/s/ Eric Epperson

 

 

Eric Epperson, individually and in his capacity as
Representative

 

 

 

 

 

/s/ William A. Furman

 

 

William A. Furman, in his capacity as an individual

 

 

 

 

 

/s/ William A. Furman

 

 

William A. Furman, in his capacity as a Director

 

 

 

 

 

/s/ Benjamin R. Whiteley

 

 

Benjamin R. Whiteley

 

 

 

 

 

/s/ C. Bruce Ward

 

 

C. Bruce Ward

 

 

 

 

 

/s/ Victor G. Atiyeh

 

 

Victor G. Atiyeh

 

 

 

 

 

/s/ A. Daniel O’Neal, Jr.

 

 

A. Daniel O’Neal, Jr.

 

[Signature Page to Mutual General Release]

 

--------------------------------------------------------------------------------


 

 

/s/ Duane C. McDougall

 

 

Duane C. McDougall

 

 

 

 

 

/s/ Donald A. Washburn

 

 

Donald A. Washburn

 

[Signature Page to Mutual General Release]

 

--------------------------------------------------------------------------------